DOWD, Judge.
Appellant appeals the dismissal of his motion under Rule 27.26 to vacate and set aside his conviction and sentencing for two distinct offenses in a single trial in 1973. The conviction was affirmed on direct appeal. State v. Woods, 508 S.W.2d 297 (Mo.App.1974). The charges were joined under authority of Rule 24.04 whose constitutionality appellant raised for the first time in his 27.26 motion.
Appellant’s sole contention on this appeal is that Rule 24.04 is invalid arguing that the question of whether or not a person can be convicted of more than one offense in one trial is a matter of substantive law and can only be changed by legislative action and not by court rule.
This contention has been rejected by State v. Baker, 524 S.W.2d 122, 126(3) (Mo. banc 1975) which upheld the validity of Rule 24.04 and specifically stated that Rule 24.04 is a procedural rule.
The judgment is affirmed.
WEIER, P. J., and CLEMENS, J., concur.